This matter comes before this court on a writ of certiorari
to review an order of the Superior Court of Los Angeles County, adjudging the petitioner to be in contempt of court, for having violated a restraining order issued in connection with an order to show cause why an injunction pendente lite should not be granted in the case of Skillington v. Melberg et al., then pending in the Superior Court.
On August 3, 1931, a temporary restraining order was granted upon an order to show cause why an injunction pendente lite
should not be granted and a bond was filed on granting of the temporary order. By stipulation, the hearing on the order to show cause was continued from August 10th to August 12th. On August 12th the order to show cause was heard, both parties being represented, — petitioner here being one of the counsel in said proceeding, — and the matter was then submitted for decision. On August 13th, the court entered its minute order granting an injunction pendente lite upon plaintiffs filing an additional bond of $1,000. On August 18th such bond was filed, and on August 19th, the formal order of injunction was signed and filed. However, on August 18th, after the filing of the bond, and when, as was found by the court, the petitioner herein had full knowledge of the restraining order and of the minute order of August 13th, petitioner did and performed the very act prohibited by the restraining order and by the terms of the formal order signed the day after, but ordered by the court on the thirteenth day of August. Upon these facts, the petitioner here was found guilty of contempt in violating the restraining order.
[1] The sole question presented in this proceeding is whether or not the restraining order was in force between the time of the hearing upon the order to show cause on August 12th, and theentry of the formal order of injunction pendente lite on August 19th.
Petitioner contends that the restraining order ceased to exist as an effective restraint either at the time of the hearing upon the order to show cause of August 12th, or at *Page 33 
the time of the making of the minute order of August 13th, by which minute order the court announced its decision that an injunction pendente lite was granted upon plaintiffs filing a bond of $1,000.
Petitioner contends that at the time he committed the act complained of, he was not guilty of contempt by reason of the fact that there was no restraining order whatsoever in force on August 18th, the day that he caused the act to be performed.
We have been cited to no case wherein the question presented to us in this matter has been squarely decided. By taking a few words from some of the decisions cited, carefully omitting the actual facts and also omitting the limitations and qualifications therein set out, it is possible to get some authority in support of the contentions of both the petitioner and of the respondent. But, as we view the authorities cited, they do not decide any of the questions presented herein, and we have to make our decision unaided by any direct authority in this state.
We conclude, from the record before us, that the restraining order was in full force and effect up to the time of the actual entry of the order granting the "Injunction Pendente Lite",
which was not entered until August 19, 1931, and that, therefore, the act committed by said John T. Houser was committed in violation of the temporary restraining order issued by the court.
The order is affirmed.